21-30107-hcm Doc#11 Filed 03/05/21 Entered 03/05/21 13:10:44 Main Document Pg 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

   IN RE:                                        )
                                                 )       Case No. 21-30107-HCM
   PDG PRESTIGE, INC.                            )
                                                 )       Chapter 11
                                                 )
                        Debtor.                  )

              NOTICE OF APPEARANCE UNDER BANKRUPTCY RULE 9010(b) AND
                REQUEST FOR ALL COPIES OF DOCUMENTS PURSUANT TO
                         BANKRUPTCY RULES 2002, 3017 AND 9007

             Pursuant to Bankruptcy Rule 9010(b), HD LENDING, LLC., a party in interest in the

   above-referenced case, hereby enters this appearance for this party and hereby requests that

   pursuant to 11 U.S.C. § 1109(b) and Bankruptcy Rules 2002, 3017 and 9007, HD Lending, LLC

   receives copies of all notices given or required to be given in this case and all papers served or

   required to be served in this case, at the office address and telephone number set forth herein.

             Please take further notice that pursuant to § 1109(b) of the Bankruptcy Code, the

   foregoing request includes the notices and papers referred to in the Rules specified above and

   also includes, without limitation, notices of any orders, proposed orders, conformed copies of

   orders, applications, complaints, demands, hearings, motions, reports, petitions, pleadings, or

   requests, and any other documents brought before this Court in this case, whether formal or

   informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

   telephone, telegraph, telex or otherwise. Said copies shall be addressed to the following address:




   16740.101/CPIN/1580827.1
                                                     1
21-30107-hcm Doc#11 Filed 03/05/21 Entered 03/05/21 13:10:44 Main Document Pg 2 of 2




                              Clyde A. Pine, Jr.
                              Mounce, Green, Myers, Safi,
                              Paxson & Galatzan, P.C.
                              P. O. Drawer 1977
                              El Paso, Texas 79950-1977
                              (915) 532-2000
                              Facsimile: (915) 541-1597
                              pine@mgmsg.com

                                                  Respectfully submitted,

                                                  MOUNCE, GREEN, MYERS, SAFI, PAXSON
                                                  & GALATZAN
                                                  A Professional Corporation
                                                  P.O. Drawer 1977
                                                  El Paso, Texas 79950-1977
                                                  (915) 532-2000
                                                  Fax: (915) 541-1548
                                                  pine@mgmsg.com


                                                  /s/ Clyde A. Pine, Jr.
                                                  Clyde A. Pine, Jr.
                                                  State Bar No. 16013460

                                      CERTIFICATE OF SERVICE

          I, Clyde A. Pine, Jr., hereby certify on this 5th day of March, 2021, a true and correct
   copy of the foregoing was forwarded by e-mail to Jeff Carruth, by email at jcarruth@wkpz.com
   and by certified mail to Weycer, Kaplan, Pulaski, & Zuber, P.C., 3030 Matlock Rd., Arlington,
   Texas 76015, first class mail to PDG Prestige, Inc., 780 N. Resler Drive, Suite B, El Paso, Texas
   79912, and mailed to U.S. Trustee’s Office, 511 E. San Antonio Ave., Rm. 444, El Paso, Texas
   79901.

                                                            /s/ Clyde A. Pine, Jr.
                                                            Clyde A. Pine, Jr.




   16740.101/CPIN/1580827.1
                                                     2
